DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first office action in response to an application for letters patent filed on 15 February 2022. Claims 1-20 are presented for examination.

This application is a continuation of applications 15/917,254 and 16/648,041.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/15/2022 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. hereinafter Johnson Pub Number 20190327135A1.
As per claim 1, Johnson teaches a method comprising: maintaining session information for one or more sessions established with a primary service instance, wherein the maintained session information indicates a first network address that is shared between the primary service instance and a backup service instance as a destination address for the one or more sessions (see par 0008 , 0027 that discuss deploying and maintaining internet connected networked device; par 0125 discusses session that maintained state …; par 0112 and 0115, see Nat assignment connection; see as well par 0357, 0360 and 0365 which describe techniques in case of failure and backup used);  providing the maintained session information to the backup service instance; identifying a failover condition for the primary service instance; and transitioning the one or more sessions from the primary service instance to the backup service instance (see par 0367, 0360, and 0365 which discuss maintaining session information and connection as well as backup used during failover event). However, Johnson does not emphasize and discuss periodically maintained session information. It would be obvious to a skilled artisan at the effective filing date of the invention to periodically monitoring the system to maintain connection/session to avoid data loss in case of system failure.   

As per claim 2, Johnson teaches the method of claim 1, wherein transitioning the one or more sessions comprises, based on receiving a first packet from a source computing asset, determining if the first packet corresponds to any of the one or more sessions based on the maintained session information (see par 0359 detection program configuration).  

As per claim 3, Johnson teaches the method of claim 2 further comprising translating a destination address of the first packet to the first network address shared between the primary and backup service instances (see par 0112and 0115, NAT)  

As per claim 4, Johnson teaches the method of claim 3, wherein determining if the first packet corresponds to any of the one or more sessions comprises determining if traits associated with the first packet match traits of any of the one or more sessions based on translating the destination address of the first packet to the first network address (par 0220 and 0335, matching IP address).  

As per claim 5, Johnson teaches the method of claim 2 further comprising, based on determining that the first packet does not correspond to any of the one or more sessions, preventing the backup service instance from processing the first packet (see par 0012 and 0115, restricted cone NAT, replacing IP address).  

As per claim 6, Johnson teaches the method of claim 1 further comprising: based on receiving a second packet that indicates the first network address as a destination address, determining which of the primary and backup service instances is active based on translating the first network address to a private network address associated with an active service instance; and translating the private network address back to the first network address based on determining the active service instance (see par 0112, 0221, and 0371 during active operation).  

As per claim 7, Johnson teaches the method of claim 6, wherein maintaining the session information comprises maintaining information about a session associated with the second packet based on translating the private network address back to the first network address, wherein the information about the session that is maintained comprises the first network address as a destination address for the session (see par 0112 and 0115).  

As per claim 8, Johnson implicitly teaches the method of claim 1, wherein the primary service instance and the backup service instance correspond to different subnets, and wherein the first network address is a network address that does not belong to either of the different subnets (see par 0112 and 0116 where Johnson discusses external host and IP address).   

As per claim 9, Johnson implicitly teaches The method of claim 1, wherein the primary service instance and the backup service instance execute on different hosts or in different data centers (see par 0112 and 0116 where Johnson discusses external host and IP address).  

Claims 10-14 and 15-20 are non-transitory computer-readable media and apparatus of method claims 1-9. They are rejected under the same rationale.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 5712723949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454